Eschweiler, J.
(dissenting in part). With the court’s disposal of three of the items involved I disagree.
The complaint alleged the receipt by the defendant county treasurer of over $17,000 for which he had failed to account as required by law, leaving that amount of a shortage, and that such sum was appropriated and converted by the de*282fendant to his own use. No claim was asserted of possible negligence by the defendant treasurer in collecting moneys due the county.
After testimony was taken it was admitted that the maximum amount for which he could be held was less than $7,000, and-was the amount for which plaintiff had judgment.
Two of these items, namely, the $500 check made payable to the district attorney and by him indorsed to the county treasurer on attempted release of a forfeited bail bond, and the check of the county judge for $153.45 on account of fines and costs, were neither of them converted into cash and received as cash by defendant Poppy, nor did he appropriate the same in any manner to his own use and he was not enriched thereby. The testimony was undisputed that the bail bond to discharge which the $500 check had been given to the district attorney had not been discharged.
The record discloses that the plaintiff’s witness, the auditor of the account upon which the plaintiff obtained judgment, testified as to these two items that they were not actually claimed as shortages; that the defendant treasurer was charged therewith in such accounting because and only because he had issued his receipt for those two items and did not have the money. In the opinion of the referee supporting the findings upon which the liability was adjudged, he dwells upon the fact that no effort was made by the county treasurer to enforce collection of these two checks against their solvent respective makers.
The matter is therefore left in doubt as to whether or not the liability as to these two items is predicated upon a theory that the giving of a receipt by the county treasurer is conclusive against him that he has received cash for the county’s credit, or upon a theory of negligence on his part in failing to realize in actual cash the face of these two checks. On *283neither theory is there any showing that Poppy converted or embezzled any part of these two amounts or that the county has actually suffered damage.
No authority is cited because very likely none can be found, that a mere giving of a receipt by a county treasurer as for county money which, as a matter of fact, he does not receive is so absolutely conclusive against him that he is foreclosed from explanation thereof, as is in effect the present holding. Such a writing as a receipt has always been held open for explanation. Even were it executed under the formality of a seal, still such would only make it prima facie or presumptive evidence of the existence of some consideration for the same. Sec. 328.27, Stats.; Merrill v. Focht, 172 Wis. 575, 579, 179 N. W. 813.
Even as against a bond under seal importing a consideration it has' been held that guarantors, parties thereto, may nevertheless show the fact to be that such was given for a past indebtedness and therefore without consideration as to them. John A. Tolman & Co. v. Infusina, 170 Wis. 433, 435, 175 N. W. 916. If so in such a case, I can see no reason why not applicable here.
The issuing of a tax receipt by a county treasurer, he having been deceived by the tender of a counterfeit currency or forged check, ought, not to be held as relieving the taxpayer and placing the burden on the treasurer. When the treasurer and his surety are required to account for money received by the treasurer for and on behalf of the county, it should be shown that the treasurer did receive money.
Under the facts here and the theory of the complaint I think there is no support for the finding holding the defendant and his surety responsible for these two items, it plainly appearing that they were not cash received by him belonging to the county; no part thereof was converted or appropriated to his own use; and the county has suffered no actual loss *284or damage. If- there be any breach of official duty in connection with these two transactions by any public officials of Forest County, it was by the two officers from whom the county treasurer received the two checks in lieu of the cash which it was incumbent upon such other officials to pay in to the county treasury. If the treasurer had no power or authority to receive checks in lieu of cash, it must be equally true that the district attorney and the county judge respectively had no power or authority to tender checks in lieu of cash.
As to the item of $2,347.74: This liability arises not because the county treasurer appropriated or embezzled a dollar of the item or took any unusual, improper, or unlawful action with reference to it, but because, after having been credited on April 21st on the books of the State Bank, the lawfully designated and acting county depository, with the $2,523, and after his draft or check on the First National Bank of April 20th for $2,523 had been presented to, regularly accepted, and marked “Paid” by the First National Bank, and the account of the county charged therewith on its books, he subsequently, on April 27th, as a matter of bookkeeping, was charged, at the instance of the State Bank, with the lesser amount of the face of the Minneapolis sight draft given on the clearance between the State Bank and the National Bank of Crandon on April 21st, the last day on which the National Bank was open for business. On such date, it is conceded that the State Bank could have demanded and received from the National Bank the amount thereof in cash; nevertheless it, as designated county depository with bond given to secure the county, elected to give Poppy, as treasurer, credit by and through this transaction for the full amount of the draft or check. In the clearance transaction of the next day, when this draft or check was used by the State Bank in connection with a number of other items (possibly ten to twenty) of similar though probably smaller amounts, *285each one of such was, so far as the State Bank was concerned, in exactly the same situation towards it as was the one with Poppy. Yet, on the mere election of the State Bank to charge the entire amount of the clearance transaction against Poppy and not proportionately only or entirely against some one other, it is by the holding here made the basis of a conclusive finding in effect that Poppy embezzled or appropriated to his own use county funds to the extent of the Minneapolis draft. If the State Bank had no lawful authority so to charge back, then the county treasurer has properly accounted for this item.
By sec. 118.64, Stats, (the Negotiable Instruments Law), where the holder of a check procures it to be accepted or certified, the drawer and all indorsers are discharged from liability thereon.
The transaction by which the State Bank presented this draft or check on the National Bank and had it treated as a substitute for cash or used as against its own checks paid in cash during the same period by the National Bank was the exact equivalent of the National Bank paying this amount in cash to the State Bank, the county depository, and then taking the cash back for credit on its transactions with the State Bank. Union State Bank v. Peoples State Bank, 192 Wis. 28, 211 N. W. 931. By this transaction the State Bank became the owner of the paper as against the treasurer and was not his agent for collection. Douglas v. Federal Reserve Bank, 271 U. S. 489, 492, 46 Sup. Ct. 554. This latter case holds (p. 493) that the custom or agreément of a bank to charge back to the depositor in the event of dishonor does not change the legal effect of the transaction as above stated.
I think the result reached here by affirming the judgment as to this item holds the defendant county treasurer and his surety for an item not one dollar of which was appropriated or embezzled by the treasurer or went to his profit, and is *286contrary to established law governing transactions between a depositor, such as was the treasurer, and the bank in which he made the deposit, the chosen depository of the county.
A motion for a rehearing was denied, with $25 costs, on June 20, 1927.